\DOO'-JO'\Lh-bu)l\.)»-

NNNNNNNNN'-‘l-‘l-‘l-*l-‘»-»-\»_n»-d»_n
OO-~]O\Lh-ILMN»-*C>\DOO`~JO\LA-LWN»-*C>

 

 

 

 

JEFFREY H. WOOD

 

Actin Assistant Atto c Ge e al

g my ‘" 0cT24201o
READE E. WILSON . cLEnK, u.s. mmch um
ANTHONY C_ GENTNER EASTEF|N DlSTRlCT OF GM
Trial AttOmeyS ny nsPurv cLEFTL_ '

United States Department of Justice
Environment & Natural Resources Division
P.O. Box 7611, Ben Fra.nklin Station
Washington, DC 20044-7611

Telephone: (2(_)2) 305-0299
reade.wilson@usdoj.gov
anthony.gentner@usdoj. gov

ALYSON A. BERG

Assistant United States Attorney
Eastern District of California
2500 Tulare Street, Suite 4401
Fresno, CA 93721

Telephone: (559) 497-4018
alyson.berg@usdoj. gov

Attomeysfor the United States.

UNITE]) STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERlCA,

Plaintiff, '
CASE NO. 1:17-CV-00932-LJO-JLT

STIPULATED FINAL JUDGMENT
29.81 ACRES OF LAND, MOR_E OR
LESS, SITUATE IN KERN COUNTY,
CALIFORNIA, AND MALEK &
SCHIPPER INVESTMENT AND
DEVELOPMENT CORP., et al.

Defendants.

 

 

STIPULATED FINAL JUDGMENT l

 

 

\DOO‘-~.]O\LII.ILLA)I\_)>-

i\-)i\-)NNN[\.)NI\J[\)»->-»-\»_-o»-\»-\»-\»-\»-\»_n
OQ‘-JO\U\-LWN*-“C>\DOO‘~JO\LA-ILW[\)'-*O

 

 

Plaintiff` United States of Arnerica and Defendant Malek & Schipper Investrnent and
Development Corporation (“MALEK”), hereby agree and stipulate, and the Court hereby
ORDERS, ADJUDGES, AND DECREES as follows:

l. On July 13, 2017, the United States filed a Complaint in Condemnation (Dkt. l)
and a Declaration of Taking (Dkt. 2) in this eminent domain proceeding against approximately
29.81 acres of land in Kern County, California.

2. The Declaration of Taking provides for the fee simple acquisition of Assessor
Parcel No. 485-070-24 previously owned by MALEK (“Subject Property”).

3. On July 20, 2017, the Court granted the United States’ motion to deposit into the
registry of this Court its estimated just compensation for the taking in the sum of $290,000.00
(Dkt. 9). As of July 13, 2017, title to the Subject Property, to the extent set forth in the Declaration
of Taking, vested in the United States by operation of law. 40 U.S.C. § 31 l4.

4. On October 13, 2017, the Court granted Kern County Treasurer-Tax Collectors’
motion to Withdraw $1,150.82 from the amount deposited to satisfy payment of property taxes for
the Subject Property (Dkt. 21). The Kern County Treasurer-Tax Collector subsequently filed a
disclaimer of interest waiving any rights to further compensation in this proceeding (Dkt. 22).

5. On February 2, 2018, the Court granted MALEK’s motion to withdraw the
remaining balance of $288,849.18 from the deposit plus any accrued interest (Dkts. 31 & 32).

6. In order to settle this condemnation action, the parties agree that the just
compensation payable by the United States for the taking of the Subject Property as described in
the Declaration of Taking shall be the surn of $300,000.00, inclusive of all costs, fees, and
interest.

7. JUDGMENT shall be, and is hereby, entered against the United States in the
amount of $300,000.00.

8. That said surn of $300,000.00 shall be just compensation and in full satisfaction of
any and all claims of Whatsoever nature against the United States by reason of the institution and

prosecution of this action and the taking of the Subject Property.

STIPULATED FINAL JUDGMENT 2

 

c>\ooo-..\o\m.r=~o);\_>._.

[\.)[\.J[\_)N|\_)[\_)N|\_)[\)>-d»-¢»_-»_¢)-»_-»_¢»_¢»_n»-¢
OO*~JG\\JN-P~L»JN'-*O\DOOHO\Lh-b-WN>_‘

 

 

9. That said sum of $300,000.00 shall be subject to all liens, encumbrances, and
charges of whatsoever nature existing against the property at the time of vesting of title thereto in
the United States, and all such liens, encumbrances, and charges of whatsoever nature shall be
payable and deductible from the said sum.

lO. As the United States had previously deposited $290,000.00 as estimated just
compensation, the deficiency between the amount deposited and the stipulated settlement of
$300,000.00 is $10,000.00. Upon entry of this stipulated judgment, the United States shall pay
into the registry of the Court the deficiency of $10,000.00.

ll. Upon. entry of this judgment and the United States’ deposit of the deficiency into
the registry of the Court, the Clerk of the Court shall, without further order of this Court, and
pursuant to Fed. R. Civ. P. 67 and L.R. 15 O(h), disburse all sums related to this case on deposit in
the Court’s registry to the “Peterson Law Group Client Trust Account” and deliver said payment
to:

Christopher D. Peterson '
PETERSON LAW GROUP PC
19800 MacArthur Blvd., Suite 290
lrvine, California 92612

12. MALEK warrants that it was the sole owner of the Subject Property at the date of
taking, and that it has the exclusive right to 'the just compensation herein, excepting the interests
of parties having liens or encumbrances of record and unpaid taxes and assessments, if any, and
that no other party is entitled to the same or any part thereof by reason of any unrecorded
agreement. '

13. In the event that any other party is ultimately determined by a court of competent
jurisdiction to have any right to receive compensation for the Subject Property in this case,
MALEK shall refund into the registry of the Court the compensation distributed herein, or such

part thereof as the Court may direct, with interest thereon calculated in accordance with the

STIPULATED FINAL JUDGMENT 3

 

 

C\DOO--JO\U'l-I=~l)-)l\)»_~

OO‘~JO_\LII-I=~WN'_°O\DOO\JO'\LJ\-D~Wl\)*-°

 

 

provision of 40 U.S.C. § 3116, from the date of receipt of the deposit by defendant to the date of
repayment into the registry of the Court.

l4. MALEK shall save and hold harmless the United States of America from all claims
or liability resulting f`rorn any unrecorded leases or agreements affecting the Subject Property on
the date of taking.

15. The parties agree to take no appeal from this Stipulated Final Judgment.

16. The parties shall be responsible for all of their own legal fees, costs, and expenses.

17. Following disbursement to MALEK, this case shall be closed.

IT IS SO ORDERED.

Dated: JMDA-M- vzz, `°?Olg

 

UNITE STATES ileTRICT IUDGE

THE UNDERSIGNED STIPULATE THAT THEY CONSENT TO THE ENTRY OF TI-IE
PRECEDING JUDGMENT AND ORDER:

ON BEHALF OF PLAINTIFF UNITED STATES OF AMERICA:

Dated: October 22, 2018 JEFFREY H. WOOD
Acting Assistant Attorney General

/s/ Reade E. Wilson
READE E. WILSON

/s/Anthony C. Gentner
ANTHONY C. GENTNER

Trial Attorneys `
United States Department of Justice

[ Remaining Signature on page 5 ]

STIPULATED FINAL IUDGMENT 4

 

\OOQ'--.!O\U‘l-ldl.».d[\_)»_-

NNNNNN[\)NN>-**_"-‘>-*>-*»-*v-*»-lv->--
OO‘-~IO'\U‘|-LL»J[\)»-*CJ\OOO*-IO\(J|-LUJM'-*CD

 

 

ON BEHALF OF MALEK & SCHI_PPER INVESTMENT AND DEVELOPMENT
CORPORATION:

L
Dated: October 22, 2018 PETERSON LAW GROUP
PROFESSIONAL CORPORATION

By: /.s'/ Christopher D. Peter.s'on
CHRISTOPHER D, PETERSON
Attomeys for Defendant Malek & Schipper
Investrnent and Development Corporation

STIPULATED FINAL JUDGMENT 5

 

 

